Case 1:21-cv-00414-SEB-DML Document 31 Filed 05/06/21 Page 1 of 2 PageID #: 261




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 WILLIAM FRASER-GRAY,                           )
                                                )
                                Plaintiff,      )
                                                )      Cause No.: 1:21-cv-00414-SEB-DML
                v.                              )
                                                )
 INTERNATIONAL MEDICAL GROUP,                   )
 INC.,                                          )
                                                )
                                Defendants.     )

                            JOINT STIPULATION OF DISMISSAL

        Plaintiff, William Fraser-Gray, by counsel, and Defendant, International Medical Group,

 Inc., by counsel, and stipulate to dismissal of all claims raised in the Plaintiff’s Complaint and the

 Defendant’s counterclaims with prejudice. All parties to bear their own fees and costs as to the

 claims being dismissed.

                                                Respectfully submitted,

 Dated: May 6, 2021                             By: David Najeeb Krugler (with permission)
                                                David Najeeb Krugler
                                                Cash Krugler & Fredericks, LLC
                                                5447 Roswell Road, NE
                                                Atlanta, Georgia 30342
                                                T: 404-659-1710
                                                F: 404-264-1149
                                                E: dkrugler@ckf.law

                                                Benjamin Whitaker Price
                                                Jarrett & Price LLC
                                                2 East Bryan Street, Suite 506
                                                Savannah, Georgia 31401
                                                T: 912-401-8880
                                                F: 912-335-5361
                                                E: ben@jarrettfirm.com
                                                Counsel for Plaintiff
Case 1:21-cv-00414-SEB-DML Document 31 Filed 05/06/21 Page 2 of 2 PageID #: 262




 Dated: May 6, 2021                           By: Offer Korin
                                              Offer Korin
                                              Brooke Smith
                                              KATZ KORIN CUNNINGHAM, PC
                                              334 N Senate Ave.
                                              Indianapolis, IN 46204-1708
                                              P: 317-464-1100; F: 317-464-1100
                                              okorin@kkclegal.com
                                              bsmith@kkclegal.com
                                              Counsel for Defendant

                                    CERTIFICATE OF SERVICE

        I hereby certify that on May 6, 2021, a copy of the foregoing was filed electronically.
 Notice of this filing will be sent by operation of the Court's ECF. Parties may access this filing
 through the Court's system.



                                              Offer Korin
                                              Offer Korin




                                                 2
